The indictment contained but one count and charged this appellant with the unlawful possession of a still, etc., to be used for the purpose of manufacturing alcoholic, spirituous, or malt liquors, etc.
The evidence adduced upon the trial was sufficient to establish the corpus delicti. This appellant was admittedly at the still and was arrested there. It was also shown without dispute that the accused was working at and about the still washing out a barrel, and, at the approach of the officers, "he made one jump and jumped a log and I got him." (Testimony of state witness W. W. Hudson.) Two other parties, working at the still, ran away from the still and escaped. By the court's rulings the defendant was allowed full opportunity to explain his presence at the still, and this he did by testifying that he was hunting hogs, went by the still in question, and was thereupon required by the other two men to perform the certain acts of labor in connection with the still, attributed to him by the testimony of state's witnesses. Defendant's plea of not guilty, and his testimony in support thereof, made a question for the jury. The court therefore properly refused the affirmative charge. The few exceptions reserved pending the trial are so clearly without merit, no discussion of the questions involved is necessary.
Affirmed.